Citation Nr: 0630866	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims for service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 (West 2002).  

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 



INTRODUCTION

The veteran had active service from July 1974 to July 1976.  
He died in April 2002.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance in a September 2002 rating decision, which the 
appellant did not appeal.

2.  Evidence received since the September 2002 rating 
decision is not cumulative of evidence previously considered 
and raises a reasonable possibility of substantiating the 
claim.  

3.  The veteran died in April 2002.  The death certificate 
lists the cause of death as acute lymphocytic leukemia.  At 
the time of the veteran's death, he was not service-connected 
for any disabilities.  

4.  Service records do not show that the veteran had active 
service in Vietnam during the Vietnam era.  There is no 
evidence of acute lymphocytic leukemia in service or for many 
years thereafter, and no competent evidence of a nexus 
between the cause of the veteran's death and his period of 
active service or any service-connected disability.  

5.  The appellant is not the surviving spouse of a person who 
died of a service-connected disability or who died from 
permanent, total disability resulting from a service-
connected disability.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).

2.  New and material evidence has been received since the 
September 2002 rating decision to reopen the appellant's 
claims for service connection for the veteran's cause of 
death and entitlement to Dependents' Educational Assistance.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

3.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1310 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.303, 3.307, 3.309, 
3.312 (2006).  

4.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 is not established.  38 
U.S.C.A. §§ 3501, 3510 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant submitted her original claim for service 
connection for the veteran's cause of death in May 2002.  The 
RO denied the claim in a September 2002 rating decision.  
Although it notified the appellant of the denial, she did not 
initiate an appeal.  Therefore, the RO's decision of 
September 2002 is final.  38 U.S.C.A.  § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005) (in effect for claims filed on or 
after August 29, 2001).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The Board finds that the RO has received new and material 
evidence since the September 2002 rating decision.  
Specifically, the Services Department submitted personnel 
records in August 2005 that relate to the veteran's service.  
Such evidence is new and material within the meaning of 38 
C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 
U.S.C.A. § 5108.

Dependency and Indemnity Compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006); see 38 
U.S.C.A. Chapter 11.  Generally, a veteran's death is service 
connected if it resulted from a disability incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 
3.1(k), 3.303.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Some chronic diseases, such as malignant tumors, are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the period from January 9, 1962 to 
May 7, 1975 will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
A veteran who served in Vietnam during that period is 
presumed to have been exposed to herbicides, absent 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 
38 C.F.R. 
§ 3.307(a)(6)(iii).  VA law and regulation specify the 
diseases associated with herbicide exposure for purposes of 
the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

In this case, the veteran died in April 2002.  The death 
certificate lists the cause of death as acute lymphocytic 
leukemia.  At the time of his death, the veteran had no 
service-connected disabilities.  

Initially, the Board notes that there is absolutely no 
competent evidence suggesting a relationship between the 
cause of the veteran's death and his period of active service 
from July 1974 to July 1976.  Boyer, 210 F.3d at 1353.  The 
medical evidence of record shows that the veteran's acute 
lymphocytic leukemia was not diagnosed until November 2001.  
Although there is some suggestion that the leukemia may have 
been in existence prior to the date of diagnosis, there is 
simply no competent evidence showing that it was manifest to 
a compensable degree within one year after the veteran's 
separation from service in July 1976.  Therefore, the 
presumption of in-service incurrence for chronic disease is 
not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

The appellant specifically alleges that the veteran's acute 
lymphocytic leukemia was due to his exposure to chemicals 
while he was in service.  However, the veteran's personnel 
file indicates he was stationed at Parris Island, South 
Carolina, from July 1974 until he was transferred to Camp 
Lejeune, North Carolina in October 1974 where he remained 
until he was released from active duty in July 1976.  The 
veteran's primary duty at Fort Lejeune was general 
warehouseman and there is no objective evidence in the 
records to support a finding of exposure to Agent Orange in 
service.  Furthermore, in his original January 2002 claim for 
service connection for cancer, the veteran indicated that he 
did not serve in Vietnam and was not exposed to Agent Orange, 
providing very highly probative evidence against this claim.  
Therefore, exposure to Agent Orange is not conceded and the 
presumption does not apply. 

Although the appellant contends that the veteran engaged in 
chemical loading and unloading in his capacity as a 
warehouseman, this contention is not supported by any 
objective evidence in the record.  Similarly, statements from 
friends of the veteran were submitted opining that the 
veteran's health declined in the years after his military 
service.  However, as these friends have not submitted any 
credentials establishing required specialized medical 
knowledge, their lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

Beyond these facts, the Board finds that both service and 
post-service medical records, as a whole, provide evidence 
against this claim, indicating a disorder that began many 
years after service.  The Board must note the lapse of many 
years between the veteran's separation from service and the 
first treatment for the claimed disorder.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).

In summary, there is no competent evidence of a nexus between 
the cause of the veteran's death and his period of active 
service from July 1974 to July 1976.  There is no evidence of 
acute lymphocytic leukemia in service or for many years 
thereafter.  The veteran did not serve in Vietnam.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death, to include as due to exposure to herbicides 
in service.  38 U.S.C.A. § 5107(b).  The appeal is denied.     

In Haas v. Nicholson, No. 04-491 (U.S. Vet. App. Aug. 16, 
2006), the Court holds that, for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the veteran's receipt of a Vietnam Service Medal 
(VSM), without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  In other words, exposure to 
herbicides will be presumed based on the receipt of a VSM.  
In this case, the veteran did not receive the VSM.  Thus, 
neither the Haas case nor recent stay of cases involving the 
Haas decision is applicable to this case.     

Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510.  Generally, an 
eligible person is a child or surviving spouse of a person 
who died of a service-connected disability; or a child or 
spouse (or surviving spouse) of a person has (or died from) 
permanent, total disability resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a).

In this case, at the time of his death, the veteran had no 
permanent, total service-connected disability.  As discussed 
above, the evidence does not show that the veteran died from 
a service-connected disability.  Accordingly, the appellant 
is not an eligible person as defined by statute for purposes 
of establishing entitlement to Dependents' Educational 
Assistance.  Accordingly, the claim must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
March 2002 and May 2002 as well as information provided in 
the January 2005 statement of the case and October 2005 
supplemental statement of the case, the RO advised the 
appellant of the evidence needed to substantiate her claim 
and explained what evidence it was obligated to obtain or to 
assist the appellant in obtaining and what information or 
evidence the appellant was responsible for providing.  In 
addition, the January 2005 statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Although the 
appellant was not specifically asked to submit all relevant 
evidence in her possession prior to the April 2004 rating 
decision on appeal, see Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), the Board finds that the she was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim by the documents discussed 
above.  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A.  § 5103(a); 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has obtained all 
available service medical records and VA treatment records.  
See 38 U.S.C.A. § 5103A(d).  In addition, the appellant 
provided lay evidence in the form of written lay statements 
from herself and the veteran's friends as well as various 
documents including the veteran's death certificate and 
private medical records. 

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating any chemical exposure in service, warrants the 
conclusion that a remand for an opinion is not necessary to 
decide the claim.  See 38 C.F.R.  § 3.159 (c)(4) (2006).  As 
service and post-service medical records provide no basis to 
grant this claim, and provide evidence against the claim, the 
Board finds no basis for a VA opinion to be obtained.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  As there is no 
indication of outstanding evidence, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

As new and material evidence has been received, the claims 
for service connection for the cause of the veteran's death 
and entitlement to Dependents' Educational Assistance are 
reopened.

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35 is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


